DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-5, 7, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “protruding particles” in line 5, and “a particle component” in lines 6-7.  The claim is not clear as it is not clear whether “a particle component” is an additional element to “protruding particles” or not.
Claims 2-5, 7, 8, and 10 recite the limitation “the polysilazane layer.”  There is insufficient antecedent basis for this limitation in the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0113444 A, wherein US 2018/0243789 A1 (“'789”) is used as a translation of the reference, in view of Harada et al. (US 2017/0235025 A1) (“Harada”).
With respect to claim 1, '789 discloses a barrier film for display devices comprising a base layer and a barrier layer located on one side of the base layer and including a cured polysilazane layer including particles (abstr., 0013, 0014, 0067, 0080, 0132, Fig. 1).  
Regarding the recitation “formed by curing polysilazane layers” defines the product by how the product is made, thus, claim 1 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of a polysilazane layer.  The reference teaches a cured polysilazane layer.  
The reference is silent with respect to a surface of the barrier layer of a concavo-convex structure formed by protruding particles.  Harada discloses a film for display devices (0002, 0003), including a layer – the matte layer - formed on a base layer, the layer having a surface of a concavo-convex structure formed by protruding particles 
Regarding the cured polysilazane layer having a static friction coefficient of 0.4 or less, Harada discloses that the matte film, corresponding to the polysilazane layer of '789 has a static coefficient of friction of not larger than 0.3 (0013, 0036) providing for anti-blocking and scratch prevention properties (0013).  The range of the coefficient of friction overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding claim 2, '789 and Harada teach the film of claim 1.  Since the surface of Harada that includes the concavo-convex structure is the opposite surface of the matte layer facing the base layer (0030, Fig. 1), it would have been obvious to one of ordinary skill in the art that in the combination of '789 and Harada, the surface comprising the concavo-convex structure is the opposite surface of the polysilazane layer surface facing the base layer.
As to claim 3, '789 and Harada teach the film of claim 1.  '789 discloses a polysilazane of polysilazane layer having a unit as recited in the claim (0058, 0059).
With respect to claim 4, '789 and Harada teach the film of claim 1.  The references are silent with respect to the polysilazane layer or the cured layer thereof having a kinetic friction coefficient of 0.4 or less, however, since the references teach all of the elements of the barrier film as disclosed in the instant Specification, it would be expected that a kinetic friction coefficient of the polysilazane layer or the cured layer thereof satisfies the range of claim 4.
Regarding claim 5, '789 and Harada teach the film of claim 1.  Harada discloses that the matte film, corresponding to the polysilazane layer of '789 has a static coefficient of friction of not larger than 0.3 (0013, 0036) providing for anti-blocking and scratch prevention properties (0013).  The range of the coefficient of friction overlaps the range recited in claim 5; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Applicant is advised that should claim 1 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
As to claim 6, '789 and Harada teach the film of claim 1.  Harada discloses maximum height roughness of the matte layer, corresponding to the polysilazane layer, of from 0.05 µm to 8 µm (0037), which implies that the particles protruding from the surface have a height overlapping a height of 5 nm or more as recited in the claim; 
With respect to claim 7, '789 and Harada teach the film of claim 1.  '789 discloses the thickness of the polysilazane layer of from 20 nm to 1000 nm (0086).  The average size of inorganic particles disclosed in '789 is from 5 nm to 250 nm (0046), the coefficient of static friction of the layer overlapping the recited range (0029), thus, it would have been obvious to one of ordinary skill in the art that in the film of '789 and Harada the polysilazane layer comprises particles having a diameter larger than the thickness of the polysilazane layer.
Regarding claim 8, '789 and Harada teach the film of claim 1.  '789 discloses the thickness of the polysilazane layer of from 20 nm to 1000 nm (0086).  The average size of inorganic particles disclosed in '789 is from 5 nm to 250 nm (0046), the coefficient of static friction of the layer overlapping the recited range (0029), thus, it would have been obvious to one of ordinary skill in the art that in the film of '789 and Harada the polysilazane layer comprises particles having a diameter smaller than the thickness of the polysilazane layer.  Regarding the particles existing in a floating state on the surface of the polysilazane layer, since in Harada the particles are present in the matte layer which comprises a resin (0039), and provide irregularities on the surface of the layer (0013), it would have been obvious to one of ordinary skill in the art that the particles exist in a floating state on the surface of the layer, the layer corresponding to the polysilazane layer of '789.  Thus, in the film according to the combination of '789 and Harada, the particles exist in a floating state on the surface of the polysilazane layer.
As to claim 9, '789 and Harada teach the film of claim 1.  '789 discloses particles of silica, zirconia (0081).  Harada discloses particles of silica, clay, alumina (0041).
With respect to claim 10, '789 and Harada teach the film of claim 1.  Harada discloses the amount of particles of from not less than 5 mass % to not larger than 50 mass % in the layer (0042).  The range of the amount of particles overlaps the range recited in claim 10; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 11, '789 and Harada teach the film of claim 1.  The average size of inorganic particles disclosed in '789 is from 5 nm to 250 nm (0046); the particle size overlapping the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 12, '789 and Harada teach the film of claim 1.  '789 discloses an intermediate layer between the base layer and the barrier layer, the intermediate layer comprising an acrylic resin (0029, 0039).
With respect to claim 13, '789 and Harada teach the film of claim 1.  '789 discloses the barrier film has a water vapor transmission rate within the claimed range (0151, Table 1).
Regarding claim 14, '789 and Harada teach the film of claim 1.  '789 discloses an electronic component comprising a barrier film (abstr., 0003), Harada teaches an electronic component comprising a barrier film (0003).


Response to Arguments
Applicant’s arguments filed on June 1, 2021 have been fully considered.
The Applicant has argued '789 does not teach or suggest that there are any particles are included in any layer containing polysilazane, the only layer including particles being the undercoating layer, so that the degree of protrusion is reduced (p. 6 of the Remarks).  The Examiner notes '789 discloses that inorganic particles are included in the barrier layer that is in the layer that includes polysilazane (0014, 0080-0082).
The Applicant argued in '789 there is no teaching or suggestion relating to the formation of irregularities in the barrier layer (p. 6 of the Remarks).  The Examiner notes it is the secondary reference of Harada that discloses a film including a layer – the matte layer - formed on a base layer, the layer having a surface of a concavo-convex structure formed by protruding particles (0013, 0014, 0030, Fig. 1), the matte layer providing anti-blocking property and scratch resistance (0017, 0018).
The Applicant discussed the structure of the barrier film of Harada, specifically the matte layer being formed on an upper surface and the barrier layer being located on a lower surface of a base material (p. 7 of the Remarks).  The Applicant argued that the film of Harada is different from the film of the instant invention because in Harada there are two layers that have the purposes of reducing film damage due to friction and the purpose of providing barrier properties against moisture, while in the instant invention it is just one layer that serves these purposes.  The Examiner notes Harada is a secondary reference cited in the rejection of claim 1 for the teaching of a film including a layer having a surface of a concavo-convex structure formed by protruding particles (0013, 0014, 0030, Fig. 1).  Claim 1 is directed to a barrier film but does not include any limitations with respect to barrier properties against moisture.  Furthermore, the 
The Applicant argued Harada does not teach a layer comprising polysilazane (p. 8 of the Remarks).  The Examiner notes it is the primary reference '789 that discloses a layer comprising polysilazane, as discussed above.
The Applicant argued nothing in Harada would have led one of ordinary skill in the art to modify the barrier layer of '789 to include particles in it, and there would have been no expectation of success that doing so would result in a barrier layer having the same barrier properties as the film of the instant invention since the particles in both '789 and Harada are in layers that contain no polysilazane.  The Examiner notes '789 discloses particles within the polysilazane layer, as discussed above.  Harada discloses that the protruding particles in the matte layer provide anti-blocking property and scratch resistance, providing motivation for combining the references and suggesting that the addition of protruding particles to the polysilazane layer will provide the layer, and thus the barrier film of '789 with anti-blocking property and scratch resistance.
The Applicant argued in Harada a barrier layer is formed on one side of the substrate and the matte layer is formed on the opposite side of the substrate, Harada teaching that this configuration is responsible for moisture barrier effect, none of the layers of Harada including polysilazane, Harada teaching including particles in the matte layer, not the barrier layer, thus, absent impermissible hindsight a skilled artisan would not have been led by the teachings of Harada to include particles in a layer containing cured polysilazane (pp. 8-9 of the Remarks).  
The Examiner notes it is the main reference '789 that discloses a barrier film comprising a barrier layer and including a cured polysilazane layer including particles (0013, 0014, 0067, 0080, 0132).  Protruding particles of Harada are added to the polysilazane layer of '789, to provide the layer with anti-blocking property and resistance to scratching, as discussed above.  The barrier film of '789 has a water vapor transmission rate within the range recited in claim 13.
The Applicant also stated that there could be no expectation of success if the components of the barrier layer of Harada were modified to include a cured layer formed by curing polysiolazane layers and having a surface of a concave-convex structure formed by protruding particles.  The Examiner notes no such modification of any layer of Harada has been suggested in the last Office Action.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783